UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number:000-10210 TREE TOP INDUSTRIES, INC. (Exact name of registrant as specified in its charter) NEVADA 83-0250943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 511 Sixth Avenue, Suite 800, New York, NY 10011 (Address of principal executive offices) (Zip Code) (646) 240 4188 Registrant's telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso NOþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of May 14, 2014, the number of shares outstanding of the registrant’s class of common stock was8,175,090. TABLE OF CONTENTS Pages PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets at March 31, 2014 andDecember 31, 2013 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2014 and 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of EquitySecurities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 21 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TREE TOP INDUSTRIES, INC. Consolidated Balance Sheets (Unaudited) ASSETS March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ Accounts receivable Marketable securities Total Current Assets PROPERTY AND EQUIPMENT (NET) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Bank overdraft Accounts payable and accrued expenses Accrued interest Asset retirement obligation Due to officers and directors Notes Payable Notes payable- in default Current portion of long-term debt Total Current Liabilities LONG-TERM LIABILITIES Notes payable - related party (less current portion) Notes payable (less current portion) Total Long-Term Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Preferred Stock, par value $.001, 50,000 authorized, 0 issued - - Common stock, par value $0.001 per share, 10,000,000 shares authorized; 8,975,089 and 8,975,089 issued, 8,175,089 and8,175,089 outstanding, respectively Additional paid-in-capital Unearned ESOP shares ) Accumulated other comprehensive income (loss) Retained Deficit ) Total Stockholders' Deficit ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 3 TREE TOP INDUSTRIES, INC. Consolidated Statements of Operations (Unaudited) For The Three Months Ended March 31, REVENUES Crude oil sales $ $
